 

Exhibit 10.1

EXECUTION VERSION

SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of April 14, 2020 (this “Agreement”), is
entered into by and between Lantheus Holdings, Inc., a corporation existing
under the laws of Delaware (“Parent”), and the parties listed on Schedule A and
Schedule B attached hereto (each, a “Stockholder” and, collectively, the
“Stockholders”). Unless otherwise indicated, capitalized terms not defined
herein have the meanings given to them in the Merger Agreement (as defined
below).

WITNESSETH:

WHEREAS, on February 20, 2020, Progenics Pharmaceuticals, Inc., a corporation
existing under the laws of Delaware (the “Company”), Parent and Plato Merger
Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), entered into an Amended and Restated Agreement and Plan of
Merger (the “Merger Agreement”), pursuant to which Merger Sub will be merged
with and into the Company with the Company continuing as the Surviving
Corporation, on the terms and subject to the conditions of the Merger Agreement
(the “Merger”);

WHEREAS, each Stockholder is the record and/or beneficial owner of the number of
shares of Company Common Stock set forth opposite such Stockholder’s name on
Schedule A hereto (together, with any additional securities of the Company
described in Section 1.2, being referred to herein as the “Subject Company
Shares”), provided, however, that Subject Company Shares shall not include any
shares of Company Common Stock that a Stockholder may Transfer (as defined
below) following the date of this Agreement in accordance with Section 1.3; and

WHEREAS, each Stockholder is the record and/or beneficial owner of the number of
shares of Parent Common Stock set forth opposite such Stockholder’s name on
Schedule B hereto (together, with any additional securities of Parent described
in Section 1.2, being referred to herein as the “Subject Parent Shares” and,
together with the Subject Company Shares, the “Subject Shares”), provided,
however, that Subject Parent Shares shall not include any shares of Parent
Common Stock that a Stockholder may Transfer following the date of this
Agreement in accordance with Section 1.3, provided, further, that Subject Shares
shall not include any shares of Company Common Stock or Parent Common Stock that
a Stockholder may Transfer following the date of this Agreement in accordance
with Section 1.3.

NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged, and intending to be legally bound,
the parties agree as follows:

1.                    Voting of Subject Shares for the Merger.

Section 1.1               Voting Agreement for the Merger.

(a)                 At every meeting of the stockholders of the Company called
with respect to any of the following, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of the Company with respect to any of the following, each Stockholder shall Vote
or cause to be Voted such Stockholder’s Subject Company Shares in favor of
adoption and approval of the Merger Agreement and the terms thereof, the Merger
and each of the other transactions contemplated thereby and any other action
reasonably requested by Parent that is necessary for consummation of the Merger
and the other transactions contemplated in the Merger Agreement. At every
meeting of the stockholders of Parent called with respect to the Parent Share
Issuance, and at every adjournment or postponement thereof, and on every action
or approval by written consent of the stockholders of Parent with respect to the
Parent Share Issuance, each Stockholder shall Vote or cause to be Voted such
Stockholder’s Subject Parent Shares in favor of approval of the Parent Share
Issuance and

   

 

any other action reasonably requested by Parent that is necessary to effectuate
the Parent Share Issuance. Furthermore, except as otherwise provided in this
Agreement, no Stockholder shall (i) enter into any agreement, arrangement or
understanding with any other Person to Vote or give instructions inconsistent
with this Section 1.1, including any granting of proxies, options, rights of
first offer or refusal, or any voting agreement, voting trust or similar
arrangement with respect to such Stockholder’s Subject Shares, or (ii) take any
other action that would, or would reasonably be expected to, in any material
manner interfere with or impede, frustrate, prevent, burden, delay or nullify
the Merger, the Merger Agreement, the Parent Share Issuance or any of the other
transactions contemplated by the Merger Agreement. For purposes of this
Agreement, “Vote” shall mean voting in person or by proxy in favor of or against
any action, otherwise consenting or withholding consent in respect of any action
or taking other action in favor of or against any action; “Voting” and “Voted”
shall have correlative meanings. Any such Vote shall be cast, or consent shall
be given, for purposes of this Section 1, in accordance with such procedures
relating thereto as shall ensure that it is duly counted for purposes of
determining that a quorum is present and for purposes of recording in accordance
herewith the results of such Vote or consent. Subject to Section 2.2, each
Stockholder shall retain at all times the right to dispose of or vote such
Stockholder’s Subject Shares in such Stockholder’s sole discretion, and without
any other limitation, including voting on any matters other than those expressly
set forth in this Section 1.1 that are at any time or from time to time
presented for consideration to the Company’s stockholders or Parent’s
stockholders generally, including in connection with the election of directors;
provided, that, in the event that any Stockholder Transfers Subject Shares after
the record date for the stockholders meetings to be held by Parent and the
Company to seek approval of their respective stockholders for certain matters
relating to the Merger, such Stockholder shall Vote such Subject Shares as set
forth in the first two sentences of this Section 1.1.

Section 1.2               Adjustments; Additional Shares. In the event (a) of
any stock dividend, stock split, recapitalization, reclassification,
subdivision, combination or exchange of shares on, of or affecting the Subject
Shares, or (b) that any of the Stockholders shall Beneficially Own any
additional shares of common stock or other securities of the Company or Parent,
then all shares of common stock or other securities of the Company or Parent
that any Stockholder Beneficially Owns immediately following the effectiveness
of any event described in clause (a) or any of the Stockholders Beneficially
Owns as described in clause (b), shall, in each case, automatically and without
any further action become Subject Shares hereunder. For purposes of this
Agreement, “Beneficially Own” shall mean, with respect to any securities, (a)
having “beneficial ownership” of such securities for purposes of Rule 13d-3 or
13d-5 under the Exchange Act (or any successor statute or regulation),
(b) having the right to become the Beneficial Owner of such securities (whether
such right is exercisable immediately or only after the passage of time or the
occurrence of conditions) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise, or (c) having an exercise or
conversion privilege or a settlement payment or mechanism with respect to any
option, warrant, convertible security, stock appreciation right, swap agreement
or other security, contract right or derivative position, whether or not
currently exercisable, at a price related to the value of the securities for
which Beneficial Ownership is being determined or a value determined in whole or
part with reference to, or derived in whole or in part from, the value of the
securities for which Beneficial Ownership is being determined that increases in
value as the value of the securities for which Beneficial Ownership is being
determined increases or that provides to the holder an opportunity, directly or
indirectly, to profit or share in any profit derived from any increase in the
value of the securities for which Beneficial Ownership is being determined.

Section 1.3               Other Obligations.

(a)                 From the date hereof through the later of (i) the date of
the stockholders meeting(s) to be held by Parent to seek approval of its
stockholders for certain matters relating to the Merger and (ii) the date of the
stockholders meeting(s) to be held by the Company to seek approval of its
stockholders for certain matters relating to the Merger, no Stockholder will,
directly or indirectly, in any single

2  

 

transaction or series of related transactions, sell, short sell, transfer,
exchange, offer, pledge, assign, hypothecate, encumber, tender or otherwise
dispose of (collectively, a “Transfer”) such Stockholder’s Subject Shares other
than (A) a Transfer of Subject Shares effected through a “brokers’ transaction”
as defined in Rule 144(g) executed on a securities exchange or over-the-counter
market by a securities broker-dealer acting as agent for the Stockholder (so
long as such Transfer is not directed by the Stockholder to be made to a
particular counterparty or counterparties), (B) a Transfer of Subject Shares to
a controlled affiliate of the Stockholder that agrees to be bound by the terms
of this Agreement and executes a joinder agreement reasonably acceptable to
Parent with respect thereto or (C) a Transfer of Subject Shares (other than a
Transfer described in clause (A)) to a Person who is not a controlled affiliate
of the Stockholder, so long as such Person agrees to be bound by this Section 1
and executes a joinder agreement reasonably acceptable to Parent with respect
thereto, in each case with respect to clauses (B) and (C), as a condition to the
consummation of such Transfer. Any attempted Transfer in violation of this
Agreement shall be of no effect and null and void, regardless of whether the
purported transferee has any actual or constructive knowledge of the Transfer
restrictions set forth in this Agreement, and shall not be recorded on the stock
transfer books of the Company or Parent, as applicable, or any local custodian
or transfer agent.

(b)                From and after the date of this Agreement until the Voting
Expiration Date (as defined below), each of the Stockholders agrees (a) not to
knowingly take any action which makes, or would reasonably be expected to make,
any representation or warranty of such Stockholder herein untrue or incorrect in
any material respect and (b) not to knowingly take any action or enter into any
agreement or undertaking that would prohibit or prevent it from satisfying any
of such Stockholder’s obligations hereunder, or that is intended to prevent or
materially delay the consummation of the transactions contemplated by the Merger
Agreement.

2.                   Standstill; Voting for Matters Unrelated to the Merger.

Section 2.1               Standstill. From the date of this Agreement until the
earliest to occur of (i) the first Business Day after the date of Parent’s 2021
annual meeting of stockholders, (ii) the date on which the Company Stockholder
Approval shall not have been obtained at the Company Stockholders Meeting or any
adjournments or postponements thereof, (iii) the date on which the Parent
Stockholder Approval shall not have been obtained at the Parent Stockholders
Meeting or any adjournments or postponements thereof or (iv) the termination of
the Merger Agreement in accordance with its terms (the date of such earliest to
occur, the “Standstill Expiration Date”), each of the Stockholders agrees not
to, and to cause its Affiliates and Associates (as defined in Rule 12b-2 under
the Exchange Act) not to, directly or indirectly, in any manner:

(a)                 engage in any solicitation of proxies or consents or become
a “participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) of proxies or consents (including, without limitation,
any solicitation of consents that seeks to call a special meeting of
stockholders), in each case, with respect to securities of Parent;

(b)                 form, join, become a member of or in any way participate in,
or otherwise encourage the formation of, any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) (other than a “group” that includes all or
some of the entities or persons identified on Schedule A, but does not include
any other entities or persons not identified on Schedule A as of the date hereof
unless any such other entity or person agrees to be bound by this Agreement)
with respect to any securities of Parent;

(c)                deposit any securities of Parent in any voting trust or
subject any securities of Parent to any arrangement or agreement with respect to
the voting of any securities of Parent (other than any such voting trust,
arrangement or agreement solely among the Stockholders or as contemplated by
this Agreement);

3  

 

(d)                seek or submit, or knowingly encourage any person or entity,
to seek or submit nomination(s) in furtherance of a “contested solicitation” for
the appointment, election or removal of directors with respect to Parent or
seek, knowingly encourage or take any other action with respect to the election
or removal of any directors of Parent;

(e)                 (i) make any proposal for consideration by stockholders at
any annual or special meeting of stockholders of Parent, or (ii) call or seek to
call a special meeting of stockholders of Parent;

(f)                  (i) make any offer or proposal (with or without conditions)
with respect to, or solicit, initiate, knowingly facilitate or knowingly
encourage the submission or announcement of any proposals or offers that
constitute or would reasonably be expected to lead to any Takeover Proposal or
Parent Takeover Proposal, (ii) engage in any discussions (other than with its
Affiliates or Associates) or negotiations with respect to any proposal or offer
that constitutes or would reasonably be expected to lead to a Takeover Proposal
or Parent Takeover Proposal or (iii) otherwise knowingly cooperate with or
assist or participate in, or knowingly facilitate, any such proposals, offers,
discussions (other than with its Affiliates or Associates) or negotiations;

(g)                 seek, alone or in concert with others, representation on the
Board of Directors of Parent;

(h)                other than through non-public communications with Parent, (i)
act, alone or in concert with others, to seek to control, advise, direct or
knowingly influence the management, Board of Directors of Parent (including any
individual members thereof), policies or affairs of Parent; or (ii) disclose any
plan or proposal with respect to Parent, or any securities or assets of Parent;

(i)                  except as otherwise provided in this Agreement, advise,
knowingly encourage, support or knowingly influence, or enter into any
agreement, understanding, arrangement or trust with, any person or entity with
respect to the voting or disposition of any securities of Parent at any annual
or special meeting of stockholders of Parent;

(j)                 make any request or submit any proposal to amend the terms
of this Agreement other than through non-public communications with Parent that
would not reasonably be expected to require public disclosure by Parent;

(k)                 except as otherwise provided in this Agreement, knowingly
advise, agree or offer to take, or knowingly encourage or propose (publicly or
privately) the taking of, or announce an intention to take, any action referred
to in the foregoing; or

(l)                  assist, induce or knowingly encourage, or enter into
discussions, negotiations, arrangements or understandings with, any person
(other than Parent) to take any action of the type prohibited by the foregoing.

Section 2.2               Voting for Matters Unrelated to the Merger. At each
annual and special meeting of stockholders of Parent held prior to the
Standstill Expiration Date, each of the Stockholders agrees to (i) appear at
such stockholders meeting or otherwise cause all shares of Parent Common Stock
beneficially owned by each Stockholder and their respective Affiliates to be
counted as present for purposes of establishing a quorum, (ii) vote, or cause to
be voted, all shares of Parent Common Stock beneficially owned by each
Stockholder and their respective Affiliates on Parent’s proxy card or voting
instruction form (a) in favor of each of the directors nominated by the Board of
Directors of Parent and recommended by the Board of Directors of Parent in the
election of directors, (b) against any other nominees to serve on the Board that
have not been recommended by the Board of Directors of Parent, and (c) with
respect to all other matters,

4  

 

in accordance with the recommendations of the Board of Directors of Parent as
identified in Parent’s proxy statement, including in favor of all other matters
recommended for stockholder approval by the Board of Directors of Parent, and
(iii) not execute any proxy card or voting instruction form in respect of such
stockholders meeting other than the proxy card and related voting instruction
form being solicited by or on behalf of the Board of Directors of Parent;
provided, however, in the event that Institutional Shareholder Services Inc.
(“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”) recommends otherwise with
respect to any proposal presented at any annual or special meeting of
stockholders of Parent, each Stockholder shall be permitted to vote in
accordance with the ISS or Glass Lewis recommendation.

3.                   Representations and Warranties of the Stockholders. Each of
the Stockholders hereby represents and warrants to Parent that:

(a)                as of the date hereof, such Stockholder (i) Beneficially Owns
the Subject Shares listed next to such Stockholder’s name on Schedule A and
Schedule B, (ii) has sole voting power over and right to consent with respect to
all of such Subject Shares, (iii) has good and valid and marketable title to
such Stockholder’s Subject Shares free and clear of all Liens and (iv) is not
party to any contracts of any kind specifically relating to Company Common Stock
(other than as disclosed in such Stockholder’s Schedule 13D, as amended, with
respect to securities of the Company filed with the SEC) or Parent Common Stock
or other voting or equity securities or interests of the Company or Parent
(other than in connection with this Agreement, between or among such Stockholder
and its Affiliates, or as disclosed to Parent prior to the date hereof),
provided, however, for the avoidance of doubt, the fact that any Subject Shares
are held in a margin account or pledged pursuant to the terms thereof shall not
be deemed a violation of this Agreement so long as such Stockholder is not
prevented from performing its obligations under and in accordance with this
Agreement;

(b)                as of the date hereof, such Stockholder and its Affiliates do
not Beneficially Own any shares of Company Common Stock or Parent Common Stock,
any securities convertible into or exchangeable for any shares of Company Common
Stock or Parent Common Stock or other voting securities or instruments of the
Company or Parent, in each case, other than such Stockholder’s Subject Shares;

(c)                 (i) such Stockholder (A) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization and (B)
has all requisite organizational power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement and
(ii) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite organizational action and no other organizational proceedings
on the part of such Stockholder are necessary to authorize this Agreement or the
consummation of the transactions contemplated hereby;

(d)                 this Agreement has been duly and validly executed and
delivered by such Stockholder, and assuming the due authorization, execution and
delivery by Parent, constitutes a valid and binding agreement of such
Stockholder enforceable against such Stockholder in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar Laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles (regardless of whether such enforcement is considered
in a proceeding at law or in equity); and

(e)                the execution, delivery and timely performance by such
Stockholder of this Agreement and the consummation by such Stockholder of the
transactions contemplated hereby do not and shall not (including with notice or
lapse of time or both): (i) require any consent, approval, order, authorization
or permit of, or registration or filing with or notification to, any
Governmental Entity or other party, except for the filing with the SEC of any
Schedules 13D or 13G or amendments to Schedules 13D

5  

 

or 13G and filings under Section 16 (as applicable) of the Exchange Act, as may
be required in connection with this Agreement and the transactions contemplated
hereby; (ii) contravene or conflict with the certificate of incorporation or the
bylaws or other organizational documents of such Stockholder; (iii) result in
any material violation or material breach of, or constitute a default under, or
give rise to any right of termination, cancellation or acceleration or any
payments under, or result in a loss of a benefit or in the creation or
imposition of a Lien under, any of the terms, conditions or provisions of any
note, lease, mortgage, indenture, license, agreement or other instrument or
obligation to which such Stockholder is a party or by which such Stockholder or
any of such Stockholder’s assets is bound; or (iv) violate the provisions of any
order, writ, injunction, judgment, decree, statute, rule or regulation
applicable to such Stockholder, in each case, other than as would not have a
material adverse effect on such Stockholder’s ability to perform its obligations
hereunder.

Except where expressly stated to be given as of the date hereof only, the
representations and warranties contained in this Agreement shall be made as of
the date hereof and as of each date from the date hereof through and including
the Voting Expiration Date.

4.                    Representations and Warranties of Parent. Parent hereby
represents and warrants to each Stockholder that:

(a)                 Parent is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement;

(b)                (i) the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate action and no other corporate proceedings
on the part of Parent are necessary to authorize this Agreement or the
consummation of the transactions contemplated hereby and (ii) this Agreement has
been duly and validly executed and delivered by Parent and, assuming the due
authorization, execution and delivery by each of the Stockholders, constitutes a
valid and binding agreement of Parent enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (regardless of whether such enforcement is
considered in a proceeding at law or in equity); and

(c)                the execution, delivery and performance by Parent of this
Agreement and the consummation by Parent of the transactions contemplated hereby
do not and shall not (including with notice or lapse of time or both): (i)
require any consent, approval, order, authorization or permit of, or
registration or filing with or notification to, any Governmental Entity or other
party, except for the filing with the SEC of any Schedules 13D or 13G or
amendments to Schedules 13D or 13G and filings under Section 16 (as applicable)
of the Exchange Act, as may be required in connection with this Agreement and
the transactions contemplated hereby, (ii) contravene or conflict with the
certificate of incorporation or the bylaws of Parent; (iii) result in any
violation or the breach of, or constitute a default under, or give rise to any
right of termination, cancellation or acceleration or any payments under, or
result in a loss of a benefit or in the creation or imposition of a Lien under,
any of the terms, conditions or provisions of any note, lease, mortgage,
indenture, license, agreement or other instrument or obligation to which Parent
is a party or by which Parent or any of its assets may be bound or (iv) violate
the provisions of any order, writ, injunction, judgment, decree, statute, rule
or regulation applicable to Parent, except in the case of clauses (iii) and (iv)
as would not, individually or in the aggregate, reasonably be expected to
materially impair the ability of Parent to perform its obligations under this
Agreement or prevent or delay the consummation of the transactions contemplated
by this Agreement.

6  

 

5.                   Disclosure. Each Stockholder hereby authorizes the Company
and Parent to publish and disclose in any announcement or disclosure required by
the SEC and in the Joint Proxy Statement/Prospectus such Stockholder’s identity
and ownership of the Subject Shares and the nature of such Stockholder’s
obligations under this Agreement, provided that the Company and Parent shall
give each Stockholder and its legal counsel a reasonable opportunity to review
and comment on any such announcement or disclosure prior to its being made
public and Parent shall give reasonable consideration to any such comments.
Except as may be required by applicable Law, no press release or other public
statements by any Stockholder regarding this Agreement, the transactions
contemplated hereby, the Merger Agreement or the transactions thereby are
permitted, other than press releases or other public statements that are not
inconsistent with previous press releases, public disclosures or public
statements made jointly by the Company and Parent. Notwithstanding the
foregoing, nothing in this Agreement shall preclude any Stockholder from making
such filings as are required by Law in connection with the entering into of this
Agreement, including an amendment to any Schedule 13D previously filed by any
Stockholder with the SEC and as such, Parent acknowledges that any Stockholder
may, in such Stockholder’s sole discretion, file this Agreement or a form hereof
with the SEC or any other Governmental Entity or securities exchange.

6.                   Termination. This Agreement shall terminate upon and shall
have no further force or effect after the Standstill Expiration Date; provided,
that, Section 1 shall terminate upon the earliest to occur of (a) the Effective
Time, (b) the termination of the Merger Agreement in accordance with its terms,
(c) the termination of this Agreement by the mutual written agreement of Parent
and the Stockholders, (d) the entry of Parent, Merger Sub or the Company,
without the prior written consent of the Stockholders, into any amendment or
modification of the Merger Agreement that (i) results in any decrease to the
Merger Consideration or (ii) materially increases the obligations or liabilities
of any Stockholder under this Agreement, (e) (i) with respect to the Subject
Company Shares only, the entry of Parent, Merger Sub or the Company, without the
prior written consent of the Stockholders, into any amendment or modification of
the Merger Agreement that is in a manner materially adverse to the Company’s
Stockholders or (ii) with respect to the Subject Parent Shares only, the entry
of Parent, Merger Sub or the Company, without the prior written consent of the
Stockholders, into any amendment or modification of the Merger Agreement that is
in a manner materially adverse to Parent’s Stockholders, or (f) a Change in
Recommendation by Parent or the Company Board of Directors (the date of such
earliest to occur, the “Voting Expiration Date”); provided, further, that any
termination shall not relieve any party from liability for breach of this
Agreement prior to such termination.

7.                   Fiduciary Duties. No Person executing this Agreement who is
or becomes during the term hereof a director or officer of the Company or Parent
shall be deemed to make any agreement or understanding in this Agreement in such
Person’s capacity as a director or officer of the Company or Parent. Each of the
Stockholders is entering into this Agreement solely in such Stockholder’s
capacity as the record holder or beneficial owner of, or the trustee of a trust
whose beneficiaries are the beneficial owners of, such Stockholder’s Subject
Shares and nothing herein shall limit or affect any actions taken by such
Stockholder in such Stockholder’s capacity as a director or officer of the
Company or Parent to the extent specifically permitted by the Merger Agreement
or following the termination of the Merger Agreement.

8.                   Miscellaneous.

Section 8.1               Fees and Expenses. All costs and expenses incurred in
connection with this Agreement shall be paid by the party incurring such
expenses.

Section 8.2               Amendments and Modification. This Agreement may not be
amended, modified, or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.

7  

 

 

Section 8.3               Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing through electronic mail
followed (if receipt is not sooner confirmed by return email) within one
business day by overnight courier (providing proof of delivery) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

if to Parent, to:

Lantheus Holdings, Inc.

331 Treble Cove Road

North Billerica, MA 02160



  Attention: General Counsel   Email: michael.duffy@lantheus.com

 



with a copy (which shall not constitute notice) to:

White & Case LLP

1221 Avenue of the Americas

New York, NY 10020-1095

Attention: Morton A. Pierce, Esq.
Bryan J. Luchs, Esq.

Email: morton.pierce@whitecase.com
bryan.luchs@whitecase.com

and if to any of the Stockholders, to:

Velan Capital, L.P.

1055b Powers Place,

Alpharetta, GA 30009


  Attention:   Stephanie P. Cooper   Email: stephanie@avegohc.com



 

with a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019



  Attention: Steve Wolosky, Esq.     Meagan Reda, Esq.   Email:
swolosky@olshanlaw.com     mreda@olshanlaw.com



 

Section 8.4               Counterparts. This Agreement may be executed in one or
more counterparts (whether delivered by facsimile or otherwise), each of which
shall be considered one and the same agreement.

Section 8.5               Entire Agreement. This Agreement and the documents and
the instruments referred to herein constitute the entire agreement among the
parties with respect to the subject matter hereof. The parties acknowledge and
agree that there were no prior agreements, arrangements or understandings,
either written or oral, among the parties with respect to the subject matter
hereof.

Section 8.6               Severability. The provisions of this Agreement shall
be deemed severable and the invalidity or unenforceability of any provision
shall not affect the validity or enforceability or the other provisions hereof.
If any provision of this Agreement, or the application thereof to any Person or
any

8  

 

circumstance, is invalid or unenforceable in any applicable jurisdiction, (a)
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent
possible and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

Section 8.7               Governing Law. All disputes, claims or controversies
arising out of or relating to this Agreement, or the negotiation, validity or
performance of this Agreement, or the transactions contemplated hereby shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to its rules of conflict of laws.

Section 8.8               Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the State of Delaware
or the United States District Court for the District of Delaware, this being in
addition to any other remedy to which they are entitled at law or in equity. In
addition, each of the parties (a) consents to submit itself to the personal
jurisdiction of any court of the State of Delaware or the United States District
Court for the District of Delaware in the event any dispute arises out of this
Agreement or any of the transactions contemplated by the Merger Agreement and
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court. Each party hereto
agrees that it will not seek, and agrees to waive any requirement for, the
securing or posting of a bond in connection with any other party’s seeking or
obtaining such equitable relief. PARENT AND THE STOCKHOLDERS EACH IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 8.9               Extension, Waiver. At any time prior to the Standstill
Expiration Date, the parties to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other party to this
Agreement, (b) waive any inaccuracies in the representations and warranties of
the other party contained in this Agreement or in any document delivered
pursuant to this Agreement or (c) waive compliance by the other party with any
of the agreements or conditions contained in this Agreement. Any agreement on
the part of a party to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party. The failure of
any party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of those rights. This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other person; provided, however that the Company
shall be a third party beneficiary for the purpose of enforcing the provisions
of Section 1.1 of this Agreement.

Section 8.10            Assignment. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties to this Agreement (whether by operation of law or otherwise) without the
prior written consent of the other party to this Agreement. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.
No assignment by any party hereto shall relieve such party of its obligations
under this Agreement.

Section 8.11            Legal Counsel. The Stockholders acknowledge that they
have been advised to, and have had the opportunity to, consult with their
attorneys prior to entering into this Agreement. The Stockholders

9  

 

acknowledge that attorneys for the Company and Parent represent the Company or
Parent, as applicable, and do not represent any of the stockholders of the
Company or Parent in connection with the Merger Agreement, this Agreement or any
of the transactions contemplated hereby or thereby.

Section 8.12            Agreement Negotiated. The form of this Agreement has
been negotiated by or on behalf of Parent and the Stockholders, each of which
was represented by attorneys who have carefully negotiated the provisions
hereof. No law or rule relating to the construction or interpretation of
contracts against the drafter of any particular clause should be applied with
respect to this Agreement.

Section 8.13            Effect of Headings. The Section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

Section 8.14            Cooperation. Without limiting Section 6, if any notices,
approvals or filings are required with any Governmental Entity in order to allow
the parties hereto to effectively carry out the transactions contemplated by
this Agreement, the Stockholders and Parent shall cooperate in making such
notices or filings or in obtaining such approvals.

Section 8.15            Joint and Several Liability. The Stockholders shall be
jointly and severally liable for the performance by any Stockholder of such
Stockholder’s obligations hereunder.

[Signature Page to Follow]

10  

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.

  LANTHEUS HOLDINGS, INC.             By: /s/ Mary Anne Heino     Name: Mary
Anne Heino     Title: President and Chief Executive Officer

 

[Signature Page to Support Agreement]

 

STOCKHOLDERS:

  VELAN CAPITAL, L.P.       By: Altiva Management Inc., its general partner    
    By:

/s/ Stephanie P. Cooper

    Name: Stephanie P. Cooper     Title: President and Secretary

 

 

  ALTIVA MANAGEMENT INC.       By:

/s/ Stephanie P. Cooper

    Name: Stephanie P. Cooper     Title: President and Secretary

 

 

  VELAN CAPITAL PARTNERS LP       By: Velan Capital Holdings LLC, its general
partner         By:

/s/ Deepak Sarpangal

    Name: Deepak Sarpangal     Title: Managing Member

 

 

  VELAN CAPITAL HOLDINGS LLC       By:

/s/ Deepak Sarpangal

    Name: Deepak Sarpangal     Title: Managing Member

 

 

  VELAN CAPITAL INVESTMENT MANAGEMENT LP       By: Velan Capital Management LLC,
its general partner         By:

/s/ Balaji Venkataraman

    Name: Balaji Venkataraman     Title: Managing Member

 

 

[Signature Page to Support Agreement]

 

 

  VELAN PRINCIPALS GP LLC       By:

/s/ Balaji Venkataraman

    Name: Balaji Venkataraman     Title: Managing Member

 

 

  VELAN CAPITAL MANAGEMENT LLC       By:

/s/ Balaji Venkataraman

    Name: Balaji Venkataraman     Title: Managing Member

 

 

 

/s/ Balaji Venkataraman

  BALAJI VENKATARAMAN

 

 

 

/s/ Deepak Sarpangal

  DEEPAK SARPANGAL

 

 

 

/s/ Kevin McNeill

  KEVIN MCNEILL

 

[Signature Page to Support Agreement]

 

Schedule A

Name and Address of Stockholder Number of Outstanding Shares of Company Common
Stock Owned of Record Number of Shares Under Options for Company Common Stock
that are Exercisable within 60 days Other Shares Beneficially Owned

VELAN CAPITAL, L.P.

1055b Powers Place

Alpharetta, GA 30009

 

100 0 0

ALTIVA MANAGEMENT INC.

1055b Powers Place

Alpharetta, GA 30009

 

0 0 100(1)

Velan Capital Partners LP

1055b Powers Place

Alpharetta, GA 30009

 

0 0 8,011,633

Velan Capital Holdings LLC

1055b Powers Place

Alpharetta, GA 30009

 

0 0 8,011,633(2)

Velan Principals GP LLC

1055b Powers Place

Alpharetta, GA 30009

 

0 0 8,011,633(2)

Velan Capital Investment Management LP

1055b Powers Place

Alpharetta, GA 30009

 

0 0 8,011,633(2)

Velan Capital Management LLC

1055b Powers Place

Alpharetta, GA 30009

 

0 0 8,011,633(2)

BALAJI VENKATARAMAN

1055b Powers Place

Alpharetta, GA 30009

 

0 0 8,011,733(1)(2)

Deepak Sarpangal

9 Toledo Court

Burlingame, CA 94010

 

0 0 8,011,633(2)

(1) Comprised of shares of Common Stock held by Velan Capital, L.P.

(2) Comprised of shares of Common Stock held by Velan Capital Partners LP.

A- 1  

 

Schedule B

Name and Address of Stockholder Number of Outstanding Shares of Parent Common
Stock Owned of Record Number of Shares Under Options for Parent Common Stock
that are Exercisable within 60 days Other Shares Beneficially Owned

VELAN CAPITAL, L.P.

1055b Powers Place

Alpharetta, GA 30009

 

0 0 5,050

ALTIVA MANAGEMENT INC.

1055b Powers Place

Alpharetta, GA 30009

 

0 0 5,050(1)

Velan Capital Partners LP

1055b Powers Place

Alpharetta, GA 30009

 

0 0 1

Velan Capital Holdings LLC

1055b Powers Place

Alpharetta, GA 30009

 

0 0 1(2)

Velan Principals GP LLC

1055b Powers Place

Alpharetta, GA 30009

 

0 0 1(2)

Velan Capital Investment Management LP

1055b Powers Place

Alpharetta, GA 30009

 

0 0 1(2)

Velan Capital Management LLC

1055b Powers Place

Alpharetta, GA 30009

 

0 0 1(2)

BALAJI VENKATARAMAN

1055b Powers Place

Alpharetta, GA 30009

 

0 0 5,051(1)(2)

Deepak Sarpangal

9 Toledo Court

Burlingame, CA 94010

 

0 0 1(2)

KEVIN MCNEILL

1055b Powers Place

Alpharetta, GA 30009

 

0 0 1,500

(1) Comprised of shares of Common Stock held by Velan Capital, L.P.

(2) Comprised of shares of Common Stock held by Velan Capital Partners LP.



B- 1  

 